—Order, Supreme Court, New York County (Milton Tingling, J.), entered October 4, 2001, which denied defendant-appellant’s motion for summary judgment dismissing the complaint as against it, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint as against it.
Plaintiff Anthony Yula was injured on the premises of the parking garage owned and operated by defendant-appellant Sample Parking Corp. (Sample) when he was struck by the automobile operated by co-defendant Jakka Sairamesh. The co-defendant’s uncontradicted testimony establishes that the sole proximate cause of the accident was either his negligent operation of his vehicle or a malfunction of the vehicle’s braking mechanism. Accordingly, Sample is entitled to summary judgment (see, Stone v Williams, 64 NY2d 639, 642; Jeffries v State of New York, 160 AD2d 838, lv denied 76 NY2d 704). Concur— Williams, P.J., Tom, Saxe, Rubin and Friedman, JJ.